CLEVELAND-CLIFFS INC

Long-Term Incentive Program

Participant Grant and Agreement
Year 2005

WHEREAS, on April 14, 1992, the shareholders of Cleveland-Cliffs Inc, an Ohio
corporation (“Company” and the term “Company” as used herein shall also include
the Company’s consolidated Subsidiaries) approved the 1992 Incentive Equity Plan
of the Company, and

WHEREAS, on May 13, 1997, the shareholders of the Company approved the 1992
Incentive Equity Plan (as Amended and Restated as of May 13, 1997) of the
Company, a copy of which is attached hereto as Appendix A-1; and

WHEREAS, on May 11, 1999, the shareholders of the Company approved an amendment
(“Amendment”) to the 1992 Incentive Equity Plan (as Amended and Restated as of
May 13, 1997) a copy of which is attached hereto as Appendix A-2; and

WHEREAS, on May 8, 2000, the Board of Directors of the Company (“Board”),
adopted the 2000 Retention Unit Plan (“2000 Retention Plan”), a copy of which is
attached hereto as Appendix B; and

WHEREAS, the Compensation and Organization Committee (“Committee”) of the Board
has been appointed to administer the 1992 Incentive Equity Plan (as Amended and
Restated as of May 13, 1997), as amended by the Amendment (“1992 ICE Plan”) and
the 2000 Retention Plan pursuant to the terms thereof; and

WHEREAS, under the 1992 ICE Plan and the 2000 Retention Plan, the Committee on
May 8, 2000, adopted a Long-Term Incentive Program (“Incentive Program”), a copy
of which is attached hereto as Appendix C, to encourage officers and key
employees of the Company to achieve Company management objectives established by
the Committee and reported to the Board and to create additional retention
incentives; and

WHEREAS, (“Participant”) is an employee of the Company or of a Subsidiary of the
Company; and

WHEREAS, on March 9, 2005 (“Date of Grant”) the Committee authorized the
granting to the Participant of Performance Shares and Retention Units covering
the incentive period commencing January 1, 2005 and ending December 31, 2007
(“Incentive Period”) under the Incentive Program; and

WHEREAS, the Committee has authorized the execution of a Participant Grant and
Agreement (“Agreement”) in the form hereof.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the Participant and Company agree as follows:

ARTICLE 1.
Definitions

All terms used herein with initial capital letters shall have the meanings
assigned to them in the WHEREAS clauses and the following additional terms, when
used herein with initial capital letters, shall have the following meanings:

1.1 “Average Net Assets” shall mean the total assets less (i) current
liabilities (excluding the current portion of interest-bearing debt) and
(ii) any minority interests, as determined as of the end of the Incentive Period
based on a monthly average, beginning on December 31, 2004, and ending on
December 31, 2007.

1.2 “Change in Control” shall mean the date on which any of the following is
effective:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (“Voting Stock”); provided, however, that
for purposes of this Section 1.2(i), the following acquisitions shall not
constitute a Change in Control: (A) any issuance of Voting Stock of the Company
directly from the Company that is approved by the Incumbent Board (as defined in
Section 1.2(ii), below), (B) any acquisition by the Company of Voting Stock of
the Company, (C) any acquisition of Voting Stock of the Company by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, or (D) any acquisition of Voting Stock of the Company by any Person
pursuant to a Business Combination (as defined in Section 1.2(iii) below) that
complies with clauses (A), (B) and (C) of Section 1.2(iii), below; or

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for director, without objection to such nomination) shall be deemed to have been
a member of the Incumbent Board, but excluding for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a-11 of the Exchange
Act) with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

(iii) Consummation of a reorganization, merger or consolidation involving the
Company, a sale or other disposition of all or substantially all of the assets
of the Company, or any other transaction involving the Company (each, a
“Business Combination”), unless, in each case, immediately following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of Voting Stock of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 55% of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Voting Stock of the Company, (B) no Person (other
than the Company, such entity resulting from such Business Combination, or any
employee benefit plan (or related trust) sponsored or maintained by the Company,
any Subsidiary or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of the combined voting
power of the then outstanding shares of Voting Stock of the entity resulting
from such Business Combination, and (C) at least a majority of the members of
the board of directors of the entity resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 1.2(iii).

1.3 “Common Share(s)” shall have the meaning assigned thereto in the 1992 ICE
Plan.

1.4 “Disability or Disabled” shall mean the disability of a Participant as
defined by the long-term disability plan of the Company in effect for such
Participant.

1.5 “Market Value Price” shall mean the latest available closing price per share
of a Common Share of the Company and the latest available closing price per
share of a Common Share of each of the entities in the Peer Group, as the case
may be, on the New York Stock Exchange or other recognized market if the stock
does not trade on the New York Stock Exchange at the relevant time.

1.6 “Peer Group” shall mean the group of companies, as more particularly set
forth on attached Exhibit A, against which the Relative Total Shareholder Return
of the Company is measured over the Incentive Period.

1.7 “Performance Objectives” shall mean for the Incentive Period the target
objectives of the Company of the Relative Total Shareholder Return and Return on
Net Asset goals established by the Committee and reported to the Board, as more
particularly set forth on attached Exhibit B.

1.8 “Performance Share” shall have the meaning assigned thereto in the 1992 ICE
Plan.

1.9 “Performance Shares Earned” shall mean the number of Common Shares of the
Company (or cash equivalent) earned by a Participant following the conclusion of
an Incentive Period in which a required minimum of Company Performance
Objectives and Strategic Objectives were met or exceeded.

1.10 “Relative Total Shareholder Return” shall mean for the Incentive Period the
Total Shareholder Return of the Company compared to the Total Shareholder Return
of the Peer Group, as more particularly set forth on attached Exhibit C.

1.11 “Retirement or Retired” shall mean retirement as defined in the retirement
plan of the Company, including without limitation any supplemental retirement
plan.

1.12 “Return on Net Assets” shall mean the Company’s Earnings Before Taxes
(excluding minority interest) divided by Average Net Assets, as more
particularly described on attached Exhibit D.

1.13 “Strategic Objectives” shall mean specific business objectives as
determined by the Committee, as more fully described on attached Exhibit E.

1.14 “Subsidiary” shall have the meaning assigned thereto in the 1992 ICE Plan.

1.15 “Total Shareholder Return” shall mean for the Incentive Period the
cumulative return to shareholders of the Company and to the shareholders of each
of the entities in the Peer Group during the Incentive Period, measured by the
change in Market Value Price per share of a Common Share of the Company and the
change in the Market Value Price per share of the common share of each of the
entities in the Peer Group plus dividends (or other distributions) reinvested
over the Incentive Period, and measured by the average Market Value Price per
share (increase or decrease) of a Common Share of the Company and of a common
share of each of the entities in the Peer Group adjusted for reinvested
dividends (or other distributions) on the last business day of each quarter
during the Incentive Period compared to a base measured by the average Market
Value Price per share of a Common Share of the Company and of a common share of
each of the entities in the Peer Group on the last business day of each month in
the fourth quarter of the year immediately preceding the Incentive Period, as
more particularly set forth on attached Exhibit F.

ARTICLE 2.
Grant and Terms of Performance Shares

2.1 Grant of Performance Shares. Pursuant to the Incentive Program, the Company
hereby grants to the Participant the number of Performance Shares as specified
in the Eighth WHEREAS clause of this Agreement, without dividend equivalents,
effective as of the Date of Grant.

2.2 Issuance of Performance Shares. The Performance Shares covered by this
Agreement shall only result in the issuance of Common Shares (or cash or a
combination of Common Shares and cash, as decided by the Committee in its sole
discretion), after the completion of the Incentive Period and only if such
Performance Shares are earned as provided in Section 2.3 of this Article 2.

2.3 Performance Shares Earned. Payout of Performance Shares Earned, if any,
shall be based upon the degree of achievement of the Company Performance
Objectives and Strategic Objectives, all as more particularly set forth in
Exhibit B, with actual payouts interpolated between the performance levels shown
on Exhibit B. The value of the number of Common Shares calculated to be earned
by a Participant as Performance Shares Earned at the end of the Incentive Period
(“Calculated Value”) shall not exceed a value determined by multiplying the
number of Common Shares calculated to be earned by a Participant by twice the
Market Value Price per share of a Common Share on the Date of Grant (“Maximum
Value”), and the number of actual Performance Shares Earned will be reduced to
the extent necessary to prevent the Calculated Value of the Performance Shares
Earned from exceeding the calculated Maximum Value, except as otherwise provided
for in Section 4.2. In no event, shall any Performance Shares be earned for
actual achievement by the Company in excess of the allowable maximum as
established under the Performance Objectives.

2.4 Calculation of Payout of Performance Shares. The Performance Shares granted
shall be earned as Performance Shares Earned based on the degree of achievement
of the Performance Objectives and Strategic Objectives established for the
Incentive Period. Once the percentage level of achievement is determined for
each Performance Objective, that combined percentage may be adjusted upwards or
downwards by the Committee’s assessment of the achievement of the Strategic
Objectives. That resultant percentage level of achievement of both the
Performance Objectives and Strategic Objectives shall be multiplied by the
number of Performance Shares granted to determine the actual number of
Performance Shares Earned. The calculation as to whether the Company has met or
exceeded the Company Performance Objectives shall be determined in accordance
with this Agreement.

2.5 Payment of Performance Shares.

(a). Payment of Performance Shares Earned shall be made in the form of Common
Shares (or cash or a combination of Common Shares and cash, as decided by the
Committee in its sole discretion), and shall be paid after the determination by
the Committee of the level of attainment of the Company Performance Objectives
(the calculation of which shall have been previously reviewed by an independent
accounting professional).

(b). Any payment of Performance Shares Earned to a deceased Participant shall be
paid to the beneficiary designated by the Participant on the Designation of
Death Beneficiary attached as Exhibit G and filed with the Company. If no such
beneficiary has been designated or survives the Participant, payment shall be
made to the estate of a Participant. A beneficiary designation may be changed or
revoked by a Participant at any time, provided the change or revocation is filed
with the Company.

(c). Prior to payment, the Company shall only have an unfunded and unsecured
obligation to make payment of Performance Shares Earned to the Participant. The
Performance Shares covered by this Agreement that have not yet been earned as
Performance Shares Earned are not transferable other than by will or pursuant to
the laws of descent and distribution.

2.6 Death, Disability, Retirement, or Other.

(a). With respect to Performance Shares granted to a Participant whose
employment is terminated because of death, Disability, Retirement, or is
terminated by the Company without cause, the Participant shall receive as
Performance Shares Earned the number of Performance Shares as is then determined
under Section 2.4 at the end of such Incentive Period, prorated for the number
of months the Participant was employed in such Incentive Period.

(b). In the event a Participant voluntarily terminated employment or is
terminated by the Company with cause, the Participant shall forfeit all right to
any Performance Shares that would have been earned under this Agreement.

ARTICLE 3.
Grant and Terms of Retention Units

3.1 Grant of Retention Units. Pursuant to the Incentive Program, the Company
hereby grants to the Participant the number of Retention Units as specified in
the Eighth WHEREAS clause of this Agreement, without dividend equivalents,
effective as of the Date of Grant.

3.2 Condition of Payment. The Retention Units covered by this Agreement shall
only result in the payment in cash of the value of the Retention Units if the
Participant remains in the employ of the Company or a Subsidiary throughout the
Incentive Period.

3.3 Calculation of Cash Payout. To determine the amount of the cash payout of
the Retention Units, the number of Retention Units granted under this Agreement
shall be multiplied by the Market Value Price of a Common Share of the Company
on the last day of the Incentive Period.

3.4 Payment of Retention Units.

(a). Payment of Retention Units shall be made in cash and shall be paid at the
same time as the payment of Performance Shares Earned pursuant to
Section 2.5(a), provided, however, in the event no Performance Shares are
earned, then the Retention Units shall be paid in cash at the time the
Performance Shares would normally have been paid.

(b). Any payment of Retention Units to a deceased Participant shall be paid to
the beneficiary designated by the Participant on the Designation of Death
Beneficiary attached as Exhibit H and filed with the Company. If no such
beneficiary has been designated or survives the Participant, payment shall be
made to the estate of a Participant. A beneficiary designation may be changed or
revoked by a Participant at any time, provided the change or revocation is filed
with the Company.

(c). Prior to payment, the Company shall only have an unfunded and unsecured
obligation to make payment of Retention Units to the Participant. The Retention
Units covered by this Agreement are not transferable other than by will or
pursuant to the laws of descent and distribution.

3.5 Death, Disability, Retirement or Other. With respect to Retention Units
granted to a Participant whose employment is terminated because of death,
Disability, Retirement, or is terminated by the Company without cause during the
Incentive Period, the Participant shall receive the number of Retention Units as
calculated in Section 2.4, prorated for the number of months the Participant was
employed in such Incentive Period.

1

ARTICLE 4.
Other Terms Common to Retention Units and Performance Shares

4.1 Forfeiture.

(a). A Participant shall not render services for any organization or engage
directly or indirectly in any business which is a competitor of the Company or
any affiliate of the Company, or which organization or business is or plans to
become prejudicial to or in conflict with the business interests of the Company
or any affiliate of the Company.

(b). Failure to comply with subsection (a) above will cause a Participant to
forfeit the right to Performance Shares and Retention Units and require the
Participant to reimburse the Company for the taxable income received or deferred
on Performance Shares that become payable to the Participant and on Retention
Units that have been paid out in cash within the 90-day period preceding the
Participant’s voluntary termination of employment.

(c). Failure of the Participant to repay to the Company the amount to be
reimbursed in subsection (b) above within three days of termination of
employment will result in the offset of said amount from the Participant’s
account balance in the Company’s Voluntary Non-Qualified Deferred Compensation
Plan (if applicable) and/or from any accrued salary or vacation pay owed at the
date of termination of employment or from future earnings payable by the
Participant’s next employer.

4.2 Change in Control. In the event a Change in Control occurs before completion
of an Incentive Period(s), all Performance Shares granted to a Participant shall
immediately become Performance Shares Earned, the value of which shall be paid
in cash and all Retention Units shall become nonforfeitable and paid out in
cash, both within 10 days of the Change in Control. In the event of a Change in
Control, the number of Common Shares to be earned as Performance Shares Earned
will not be reduced as provided for in Section 2.3.

ARTICLE 5.
General Provisions

5.1 Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any Common Shares or pay the value of any Retention Units
pursuant to this Agreement if the issuance or payment thereof would result in a
violation of any such law.

5.2 Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment of
Performance Shares Earned or Retention Units to a Participant under the
Incentive Program, and the amounts available to the Company for such withholding
are insufficient, it shall be a condition to the receipt of such payment of
Performance Shares Earned or Retention Units or the realization of such benefit
that the Participant make arrangements satisfactory to the Company for payment
of the balance of such taxes required to be withheld. If necessary, the
Committee may require relinquishment of a portion of such Performance Shares
Earned or such Retention Units. In the case of Performance Shares Earned, the
Participant may elect to satisfy all or any part of any such withholding
obligation by surrendering to the Company a portion of the Common Shares that
are issued or transferred or that become nontransferable by the Participant
hereunder, and the Common Shares so surrendered by the Participant shall be
credited against any such withholding obligation at the Market Value Price per
share of such Common Shares on the date of such surrender. In no event, however,
shall the Company accept Common Shares for payment of taxes in excess of
required tax withholding rates, except that, in the discretion of the Committee,
a Participant or such other person may surrender Common Shares owned for more
than six months to satisfy any tax obligation resulting from such transaction.

5.3 Continuous Employment. For purposes of this Agreement, the continuous
employment of the Participant with the Company shall not be deemed to have been
interrupted, and the Participant shall not be deemed to have ceased to be an
employee of the Company, by reason of the transfer of his employment among the
Company and its Subsidiaries or an approved leave of absence.

5.4 Claim to Awards and Employment Rights. No Participant shall have any claim
or right to be granted another award under the Incentive Program. The Incentive
Program shall not confer upon any Participant any right with respect to the
continuance of employment or other service with the Company and shall not
interfere in any way with any right that the Company would otherwise have to
terminate any employment or other service of the Participant at any time.

5.5 Relation to Other Benefits. Any economic or other benefit to the Participant
under this Agreement or the Incentive Program shall not be taken into account in
determining any benefits to which the Participant may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.

5.6 Agreement Subject to Incentive Program. The Retention Units and Performance
Shares granted under this Agreement and all of the terms and conditions hereof
are subject to all of the terms and conditions of the 1992 ICE Plan, the 2000
Retention Plan and the Incentive Program.

5.7 Amendments. Any amendment to the Incentive Program shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Participant under this Agreement without the Participant’s consent.

5.8 Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

5.9 Term. This Agreement shall be effective as of the Date of Grant and shall
remain in effect upon completion of the Incentive Period.

5.10 Governing Law. This Agreement shall be construed and governed in accordance
with the laws of the State of Ohio.

2

This Agreement is executed as of the Date of Grant.

CLEVELAND-CLIFFS INC

Senior Vice President-Human Resources

3

The undersigned hereby acknowledges receipt of an executed original of this
Participant Grant and Agreement and accepts the Performance Shares and Retention
Units granted hereunder on the terms and conditions set forth herein and in the
Incentive Program.

Participant

4

APPENDICES

     
Appendix A-1
Appendix A-2
Appendix B
Appendix C
  1992 ICE Plan (as Amended and Restated as of May 13, 1997)
The 1999 Amendment to 1992 ICE Plan
2000 Retention Unit Plan
Long-Term Incentive Program

EXHIBITS

     
Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E
Exhibit F
Exhibit G
  Peer Group
Performance Objectives
Relative Total Shareholder Return
Return on Net Assets
Strategic Objectives
Total Shareholder Return
Beneficiary Designation
 
   

5